BELCHER, Commissioner.
These causes pertain to and embrace the commission of the same offenses hence they are consolidated.
Upon pleas of guilty before the court, a jury being waived, appellants were in two cases each adjudged guilty of the offenses of robbery by assault; the punishment in each case was assessed at 99 years.
The testimony of the assaulted parties show the commission of the offenses of robbery by assault. They identified while testifying a clock taken during the robbery which the officers found in appellants’ possession when apprehended; and at appellants’ direction the officers located the guns taken during the robbery. Appellants’ written statements were introduced in evidence in which they admit the commission of said offenses and also recite facts corroborating the testimony of the assaulted parties.
The appellants did not testify or offer any evidence in their behalf.
The evidence is sufficient to support the convictions.
The complaint urged herein is the same as that in Lambright v. State, Tex.Cr.App., 318 S.W.2d 653. The holding therein controls the disposition in this case.
No error appearing the judgments are affirmed.
Opinion approved by the Court.